Exhibit 10.2
REVOLVING CREDIT NOTE

      $10,000,000.00   Birmingham, Alabama     September 4,2008

     FOR VALUE RECEIVED, on the Maturity Date (defined below), the undersigned,
SUPERIOR BANCORP, a Delaware corporation (“Borrower”), hereby promises to pay to
the order of COLONIAL BANK (“Lender”), the principal sum of Ten Million Dollars
($10,000,000.00), or such lesser sum as may then constitute the aggregate unpaid
principal amount of all loan advances (“Advances”) made by Lender to Borrower
hereunder and pursuant to the Loan Agreement (defined below). The aggregate
principal amount of Advances which Lender shall be committed to have outstanding
under this Revolving Credit Note (this “Note”) at any one time shall not exceed
Ten Million Dollars ($10,000,000.00), which amount may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note and of the Loan Agreement.
     Borrower further promises to pay to the order of Lender interest on the
unpaid principal balance from time to time outstanding under this Note at the
rate(s) as set forth the below and to pay all fees and expenses as required by
the Loan Agreement.
     Interest on each Advance and the principal balance hereof shall accrue at
the Colonial Bank Base Rate. Colonial Bank Base Rate shall mean the interest
rate announced from time to time by Lender as the “Colonial Bank Base Rate”. The
Colonial Bank Base Rate is a reference rate established by Lender for use in
computing and adjusting interest. It is subject to increase, decrease or change,
and is only one of the reference rates or indices that the Lender uses. The
Lender may lend to others at rates of interest at, or greater or less than the
Colonial Bank Base Rate or the rate provided herein. The Colonial Bank Base Rate
may change as often as daily. Any change in the interest rate resulting from a
change in the Colonial Bank Base Rate shall take effect upon the change in the
Colonial Bank Base Rate.
     Interest from the date of any Advance on the outstanding unpaid principal
balance shall be computed on the basis of a 360 day year by multiplying the
product of the principal amount outstanding and the applicable rate by the
actual amount of days elapsed and dividing by 360. No Advance may extend beyond
the Maturity Date and all outstanding Advances, including principal, interest,
and fees related thereto, must be paid in full on the Maturity Date. Each
Advance shall be in a minimum principal amount of $100,000.
     Interest on each Advance shall be payable quarterly in arrears on each
March 31, June 30, September 30 and December 31, and on the Maturity Date, or
earlier if maturity is accelerated pursuant to the terms of this Note or the
Loan Agreement. If Borrower fails to make any payment of any principal of or
interest on any Advance within ten (10) days after the same becomes due, whether
by reason of maturity, acceleration or otherwise, in addition to all of the
other rights and remedies of Lender under this Agreement and at law or in
equity, Borrower shall pay Lender on demand with respect to each such late
payment a late fee in an amount not to exceed Three Percent (3%) of each late
payment.
     All payments received by Lender under this Note shall be allocated among
the

 



--------------------------------------------------------------------------------



 



principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect.
     This Note matures on September 3, 2009 (the “Maturity Date”). Borrower
agrees to pay in full all interest, principal, fees, charges and all other
amounts due under this Note and Loan Agreement on the Maturity Date. After
maturity of the Loan, whether by reason of acceleration or otherwise, interest
shall accrue on the Advances and be payable on demand on the entire outstanding
principal balance hereof at an annual rate equal to Twelve Percent (12%).
     All payments of principal and interest under this Note shall be made in
lawful currency of the United States in Federal or other immediately available
funds at the office of Lender situated at 100 Colonial Bank Blvd, Montgomery, AL
36117-4244, or at such other place as Lender may from time to time designate in
writing.
     Lender shall record in its books and records the date and amount of each
Advance made by it to Borrower under this Note and the date and amount of each
payment of principal and/or interest made by Borrower with respect thereto;
provided, however, that the obligation of Borrower to repay each Advance made to
Borrower under this Note shall be absolute and unconditional, notwithstanding
any failure of Lender to make any such recordation or any mistake by Lender in
connection with any such recordation. The books and records of Lender showing
the account between Lender and Borrower shall be admissible in evidence in any
action or proceeding and shall constitute prima facie proof of the items therein
set forth. Lender’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.
     This Note is the Note referred to in the Loan Agreement dated as of the
date hereof by and between Borrower and Lender, as the same may from time to
time be amended, modified, extended, renewed or restated (the “Loan Agreement”;
all capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Loan Agreement). The Loan Agreement,
among other things, contains provisions for acceleration of the maturity of this
Note upon the occurrence of certain stated events and also for prepayments on
account of the principal of this Note and interest on this Note prior to the
maturity of this Note upon the terms and conditions specified therein.
     If Borrower shall fail to make any payment of any principal of or interest
on this Note as and when the same shall become due and payable, or if any Event
of Default shall occur under or within the meaning of the Loan Agreement, then
Lender’s obligation to make additional Advances under this Note may be
terminated in the manner and with the effect as provided in the Loan Agreement
and the entire outstanding principal balance of this Note and all accrued and
unpaid interest thereon may be declared to be immediately due and payable in the
manner and with the effect as provided in the Loan Agreement.
     In the event that any payment of any principal of or interest on this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and

 



--------------------------------------------------------------------------------



 



expenses of such collection, foreclosure and representation, including, without
limitation, attorneys’ fees and expenses (whether or not litigation shall be
commenced in aid thereof). All parties hereto severally waive presentment for
payment, demand for payment, protest, notice of protest and notice of dishonor.
     This Note shall be governed by and construed in accordance with the
substantive laws of the State of Alabama (without reference to conflict of law
principles).

             
 
  Borrower:        
 
                SUPERIOR BANCORP    
 
           
 
  By:   /s/ Mark A. Tarnakow
 
   
 
           
 
  Print Name:   Mark A. Tarnakow    
 
           
 
  Title:   CFO    

 